Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to an Amendments filed October 12, 2020.  

Allowable Subject Matter

Claims 25, 27 – 33, 35 – 41, 43 and 44 are allowed over prior art of record.

Reasons for Allowance

The following is an examiner's statement of reasons for allowance: 
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach determining, by the payment terminal, whether the first verification information is valid, wherein determining whether the first verification information is valid comprises determining whether the quantity of payment transactions exceeds a threshold; sending, by the payment terminal to a cloud verification server, in response to determining that the first verification information is invalid, a verification request that comprises a verification parameter, wherein the verification parameter comprises a cardholder telephone number of a card bound to a user program of the payment terminal; receiving, by the payment terminal from the cloud verification server, second verification information, the second verification information having been generated and sent based on successful verification of the verification parameter; changing, by the payment terminal, in response to determining that the verification information is valid, a cardholder verification method (CVM) supported by a currently-used payment card to a no CVM required payment method, the currently-used payment card having been preset or selected by a user; and notifying, by the payment terminal, a settlement terminal that the CVM supported by the currently-used payment card is the no CVM required payment method, causing the settlement terminal to perform verification on the user and to complete a payment transaction according to the no CVM required payment method.

	The following prior art references have been deemed most relevant to the allowed claim(s):	

The closest prior art Ashfaq Kamal et al. (Pub. # US 2016/0092876 A1) teaches a  payment device includes an application storage device for storing a plurality of payment applications and a capture module for capturing user verification information. The payment device also includes a verification module. The verifi­cation module is interfaced to the capture module. The verification module is for receiving and verifying the captured user verification information and for outputting a user verification result. The payment device further includes a shared cardholder verification method (CVM) module, which is interfaced to the verification module. The shared CVM module receives the user verification result and also receives a reference to one of the payment applications. The shared CVM module responds to the verification result by outputting an application credential to the payment application to which it was referred.

The closest prior art Kevin L. Higgins, Sr. (Pat. # US 8,935,187 B2) teaches the present invention provides a payment system that allows a mobile communications device (MCD) to interact with a merchant processing device (MPD) and a payment engine. A
communications component associated with the payment engine can send requested barcodes to the MPD, receive barcodes or alphanumeric Universal Product Codes from customer MCDs, and handle payment authorizations and settlements. A barcode management component can generate and interpret barcodes based upon merchant offerings and client requests. A security algorithms component can employ an offset pair algorithm to convert each digit from a payment card information into an offset pair of digits to facilitate security in accordance with one embodiment of the present invention.

The arguments presented by the Applicant along with the amendments and combination of elements, such as, determining, by the payment terminal, whether the first verification information is valid, wherein determining whether the first verification information is valid comprises determining whether the quantity of payment transactions exceeds a threshold; sending, by the payment terminal to a cloud verification server, in response to determining that the first verification information is invalid, a verification request that comprises a verification parameter, wherein the verification parameter comprises a cardholder telephone number of a card bound to a user program of the payment terminal.  These operations provide a way for a payment terminal to replace a cardholder verification operation required by a settlement terminal.  The claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks and recite significantly more than an abstract idea.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John H. Holly whose telephone number is 571.270.3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571)-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/John H. Holly/Primary Examiner, Art Unit 3696